                Case 3:20-cv-05113-RSM Document 14 Filed 06/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   KAROL SHADOWVINE BOGLE,                              Civil No. 3:20-CV-05113-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be

16   amended as follows:

17            Defendant shall have up to and including July 17, 2020, to file an Answer to Plaintiff’s

18   Complaint, including the certified administrative record. If the Commissioner is unable to file the

19   certified administrative record on or before that date, Defendant shall file a status report on that

20   date.

21            DATED this 19th day of June, 2020.

22

23                                                  A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

     Page 1         ORDER - [3:20-CV-05113-RSM]
              Case 3:20-cv-05113-RSM Document 14 Filed 06/19/20 Page 2 of 2


 1
     Presented by:
 2
     s/ Franco L. Becia
 3   FRANCO L. BECIA
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2114
     Fax: (206) 615-2531
 7   franco.l.becia@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05113-RSM]
